IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-CT-00521-SCT

DAVID JACKSON a/k/a DAVID DONNELL
JACKSON

v.

STATE OF MISSISSIPPI

                              ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                         03/06/2015
TRIAL JUDGE:                              HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:                MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   DAVID JACKSON (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: JEFFREY A. KLINGFUSS
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 03/16/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       EN BANC.

       WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.    David Jackson, pro se, appealed from the Madison County Circuit Court’s denial of

his Motion for Transcripts and Records. The Court of Appeals dismissed Jackson’s appeal

for lack of jurisdiction. On certiorari review, we find the Court of Appeals correctly

recognized the issue was lack of subject matter jurisdiction. But it was the trial court that

lacked jurisdiction, not the appellate court. So we modify the Court of Appeals’ disposition

and affirm.
                                        DISCUSSION

¶2.   On direct appeal, the Court of Appeals affirmed Jackson’s conviction for possession

of cocaine with intent to distribute and sentence, as a habitual offender, to thirty years in the

custody of the Mississippi Department of Corrections. Jackson v. State, 778 So. 2d 786, 790

(¶20) (Miss. Ct. App. 2001).

¶3.   Jackson filed his motion for records and transcripts in the trial court on February 23,

2015. The trial court denied the motion on the basis that Jackson was not entitled to

discovery. Jackson timely appealed the order, and the Court of Appeals, relying on Fleming

v. State, 553 So. 2d 505 (Miss. 1989), dismissed the appeal for lack of jurisdiction. Jackson

v. State, 2016 WL 1738925 (Miss. Ct. App. May 3, 2016).

¶4.   Fleming, however, is distinguishable insofar as Fleming was convicted by way of a

guilty plea. As such, he was required to file his motion for post-conviction relief in the trial

court. Miss. Code Ann. § 99-39-7 (Rev. 2015). But instead of filing a motion for post-

conviction relief, he filed an independent action in the trial court, seeking records and

transcripts. Fleming, 553 So. 2d at 505-06. The trial court denied the motion because

“Fleming ‘failed to show a basis or need.’” Id. at 506.

¶5.     On direct appeal, the Fleming Court stated that a prisoner who has filed a proper

motion pursuant to the Uniform Post-Conviction Collateral Relief Act, which has survived

summary dismissal under Section 99-39-11(2) of the Mississippi Code, “may be entitled to

trial transcripts or other relevant documents under the discovery provisions of [section] 99-

39-15, upon good cause shown . . . .” Id. While a prisoner may appeal the denial of his



                                               2
motion for post-conviction relief, and therein include a claim for records and transcripts, the

Fleming Court held:

       [N]othing in the Uniform Post-Conviction Collateral Relief Act or elsewhere
       gives a prisoner the right to institute an independent, original action for a free
       transcript or other documents, and then if dissatisfied with the trial court’s
       ruling, to directly appeal that ruling to this court as a separate and independent
       action. Fleming did not file his request for free transcript and other documents
       as part of a motion under the Act for post-conviction collateral relief, nor is
       this claim raised as part of a direct appeal from conviction. Therefore, this
       appeal should be dismissed due to a lack of jurisdiction.

Id. Stated otherwise, because appellate courts lack jurisdiction over post-conviction motions

which derive from guilty pleas, and Fleming’s request for records and transcripts should have

been part of such a motion, the Fleming Court dismissed that appeal for want of jurisdiction.

¶6.   Unlike the defendant in Fleming, Jackson did not enter a guilty plea, and he appealed

his conviction and sentence. See Jackson, 778 So. 2d at 787. Therefore, Jackson must seek

leave of this Court before filing a motion for post-conviction relief. Until he does so, the

trial court is without jurisdiction to entertain such matters. Miss. Code Ann. § 99-39-7 (Rev.

2015). Here, Jackson filed only a motion for records and transcripts in the trial court. The

trial court should have dismissed Jackson’s motion for records and transcripts for want of

jurisdiction rather than denying it on the merits. Further, the Court of Appeals should have

affirmed the trial court’s dismissal on that basis.1

                                      CONCLUSION



       1
          Final judgments from which a timely notice of appeal is filed confer jurisdiction
upon the appellate courts to consider the lawfulness of the trial court’s disposition. M.R.A.P.
4. In this case, the Court of Appeals had jurisdiction to consider whether the trial court had
entered a proper disposition on Jackson’s motion.

                                               3
¶7.     Accordingly, we find that the correct result was reached, as Jackson is not entitled

to a free copy of the records and transcripts. But the trial court should have dismissed

Jackson’s motion for records and transcripts and the Court of Appeals should have

recognized its jurisdiction to affirm that ruling.

¶8.    AFFIRMED.

   DICKINSON AND RANDOLPH, P.JJ., KITCHENS, KING, COLEMAN,
MAXWELL, BEAM AND CHAMBERLIN, JJ., CONCUR.




                                               4